         Case 8:18-cr-00157-TDC Document 227 Filed 07/02/19 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA

                           v.

 LEE ELBAZ,                                      Criminal Action No. TDC-18-157
      a/k/a “Lena Green,”

                           Defendant


                                JOINT PROPOSED VOIR DIRE

       The Government and the Defendant respectfully request that the following questioning of

prospective jurors be conducted pursuant to Rule 24(a) of the Federal Rules of Criminal Procedure.

The underlined portions were proposed by counsel for the Defendant and reflect disagreement

among the parties.   The bolded portions were proposed by counsel for the United States and

reflect disagreement among the parties.

       1.      This is a criminal case involving the defendant, Lee Elbaz.   Ms. Elbaz has been

charged by the Government with certain crimes, as to which she maintains her innocence.       The

case involves the following allegations by the Government:

               a.     The Government alleges that, from in or about May 2014 and continuing

through approximately June 2017, the Defendant Ms. Elbaz participated in a fraudulent scheme

involving the sale and marketing of purported financial instruments known as “binary options”—

including as the Chief Executive Officer of a company called Yukom Communications.

               b.     A binary option is a type of option contract in which the payout depends on

the outcome of a discrete event, typically related to whether the price of a particular asset—such

as a stock or a commodity—would rise above or fall below a specified amount.
           Case 8:18-cr-00157-TDC Document 227 Filed 07/02/19 Page 2 of 8



               c.      Investors in binary options are effectively predicting whether its price will

be above or below a certain amount at a certain time of the day, and when this option “expires,”

the option holder receives either a pre-determined amount of cash or nothing.

               d.      The Government alleges that Yukom Communications provided sales and

marketing services for two internet-based businesses with the brand names BinaryBook and

BigOption, which purportedly sold and marketed binary options.

               e.      The Defendant Ms. Elbaz was an Israeli citizen and resident and Yukom

was based in Israel.

               f.      The Defendant Ms. Elbaz is alleged to have participated in a conspiracy

and scheme to defraud binary options investors while working on behalf of Yukom, BinaryBook,

and BigOption.

       2.      Have you read or heard anything about this case?

       3.      Do any of you know, or have you had any dealings with the defendant, Lee Elbaz?

       4.      Do you know, or have you had any dealings with, any friends, associates or family

members of the defendant?

       5.      Do any of you know, or have you had any dealings with an individual known as

“Lena Green”?

       6.      Do you know, or have you had any dealings with, any friends, associates or family

members of an individual known as “Lena Green”?

       7.      Have you ever heard of binary options?

       8.      Have you ever visited a website for trading of binary options?

       9.      Have you ever invested in binary options or been solicited to invest in binary

options?

                                                 2
         Case 8:18-cr-00157-TDC Document 227 Filed 07/02/19 Page 3 of 8



       10.     Have you been solicited by, done business with, or otherwise communicated with

anyone on behalf of:

               a.       Yukom Communications?

               b.       BinaryBook?

               c.       BigOption?

               d.       Any other binary options brand?

       11.     Do you know, or have you had any dealings with, any of the following persons or

members of their families?

               a.       Counsel for the United States of America, Caitlin Cottingham, Rush

Atkinson, and Henry Van Dyck or other attorneys for the United States who have worked on this

case, Tracee Plowell and Ankush Khadori?

               b.       Federal Bureau of Investigation (“FBI”) Special Agent Gregory Fine?

               c.       FBI Special Agent Jeremy Desor?

               d.       Counsel for the Defendant Ms. Elbaz, Barry Pollack and Jessica Ettinger?

               e.       The following people, who may be witnesses in the case or who may be

mentioned by various witnesses: [A list of names will be provided prior to jury selection.]

       12.     Have you served on a jury panel where any party was represented by any of the

lawyers in this case?

       13.     Have you, any member of your family or any of your close friends ever been

employed by the FBI?

       14.     Do you know anyone else employed by or associated with the United States

Department of Justice?



                                                3
         Case 8:18-cr-00157-TDC Document 227 Filed 07/02/19 Page 4 of 8



       15.       Do you know anyone else employed by or associated with Robbins, Russell,

Englert, Orseck, Untereiner & Sauber LLP, the law firm with which Mr. Pollack and Ms. Ettinger

are associated?

       16.       Do you know, or are you acquainted with, anyone who is employed in this

courthouse in any capacity?

       17.       Have you, any member of your family or any of your close friends ever attended

law school?

       18.       Have you, any member of your family, or any of your close friends ever worked in

the financial services industry?

       19.       Have you, any member of your family or any of your close friends ever been

employed by the United States Department of Justice, any state’s Attorney’s Office or any

prosecutor’s office, any law enforcement agency, state or federal, or employed by any law firm,

investigative agency or other business which provides services to persons charged or convicted of

a crime or to victims of crimes?

       20.       Have you, any member of your family or any of your close friends ever been

involved in any serious legal dispute with the federal, state or local government or any agency

thereof, including the FBI or Department of Justice?

       21.       Have you, any member of your family or any of your close friends ever been

charged, arrested or accused of criminal conduct or ever been the subject of a criminal

investigation?

       22.       Have you, any member of your family or any of your close friends ever been the

victim of a crime?



                                                 4
          Case 8:18-cr-00157-TDC Document 227 Filed 07/02/19 Page 5 of 8



         23.   Have you, any member of your family or any of your close friends ever been a

witness to a crime?

         24.   Have you, any member of your family or any of your close friends ever been a

witness for the prosecution or the defense in a criminal case?

         25.   Have you ever served on a grand jury in either state or federal court?

         26.   Have you ever served as a juror at the trial of a criminal case in either state or federal

court?

         27.   Do you feel, for whatever reason, that you would have difficulty sitting in judgment

of one who is accused of violating anti-fraud laws?

         28.   Do you know anyone else on the panel?

         29.   Have you ever lost money on an investment where you felt that you were not given

sufficient information before you invested or that you were misled into making the investment?

         30.   Do you have any reservations or opinions about prosecutors, law enforcement

agents, or other law enforcement personnel that would prevent you from rendering a fair and

impartial verdict in this case?

         31.   Do you have an opinion, favorable or unfavorable, concerning the veracity or

credibility of law enforcement officers who work for the FBI, or any other law enforcement

agency?

         32.   Do you have any opinions about Israel or Israeli citizens that could potentially

affect your views in a case involving an Israeli citizen and companies based in Israel?

         33.   Do you speak or read Hebrew?

         34.   Do you have any opinions about people who are Jewish that could potential affect

your views in a case involving an Israeli citizen and companies based in Israel?

                                                   5
          Case 8:18-cr-00157-TDC Document 227 Filed 07/02/19 Page 6 of 8



         35.    Do you have any reservations concerning the administration of criminal justice in

the courts that would prevent you from rendering a fair and impartial verdict in this case?

         36.    At the end of this trial, the Judge will instruct you on the law which must be

followed in this case.   Is there anyone who would be unwilling or unable or would even hesitate

to follow the Judge’s instructions on the law, even if you personally did not agree with the law as

it is described by the Judge?

         37.    Under our Constitution, there is a presumption that every person charged with a

criminal offense is presumed innocent of any crime until proven guilty beyond a reasonable

doubt.    Would you have any difficulty applying this presumption of innocence throughout this

trial and find Ms. Elbaz guilty only if after considering all of the evidence and considering the

views of your fellow jurors you find the government has met its burden to prove her guilty

beyond a reasonable doubt?

         38.    Would you have any difficulty finding her not guilty if after considering all of the

evidence and considering the views of your fellow jurors you find the government has not met its

burden to prove her guilty beyond a reasonable doubt?

         39.    Do you have any religious beliefs or moral reasons that would prevent you from

sitting in judgment of another person?

         40.    It is estimated that the trial of this case could take up to two three weeks to

complete, during which the court will be in session all day.     Are there any personal, family, or

other considerations that would make it difficult for you to serve as a juror in this case?     The

Court typically sits Tuesday through Friday and does not sit on Monday, but it is possible we will

sit on a Monday. Are there any personal, family, or other considerations that would make it

difficult for you to serve as a juror in this case?

                                                      6
          Case 8:18-cr-00157-TDC Document 227 Filed 07/02/19 Page 7 of 8



         41.    Are you presently taking any medication that might make you unable to give your

full attention to the evidence presented?

         42.    Do you suffer from any physical condition which would prevent you from sitting

as a juror for a long period of time, or which would make it uncomfortable or painful for you to

do so?

         43.    Do you have any impairment of your vision or hearing that may make it difficult

for you to see and hear the witnesses during the trial?

         44.    Do you know of any reason why you could not sit with absolute impartiality to both

sides as a juror in this case?


                                              Respectfully submitted,

                                              Robert A. Zink
                                              Acting Chief, Fraud Section
                                              Criminal Division
                                              U.S. Department of Justice

                                      By:             /s/
                                              L. Rush Atkinson
                                              Caitlin R. Cottingham
                                              Henry P. Van Dyck
                                              Fraud Section, Criminal Division
                                              U.S. Department of Justice
                                              1400 New York Ave. N.W.
                                              Washington, D.C. 20530




                                                 7
         Case 8:18-cr-00157-TDC Document 227 Filed 07/02/19 Page 8 of 8



                                CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2019, I electronically filed the foregoing with the Clerk of

the Court by using the CM/ECF system, which will notify counsel for the Defendant of the filing.


                                             By:            /s/
                                                     L. Rush Atkinson
                                                     Trial Attorney
                                                     Fraud Section, Criminal Division
                                                     U.S. Department of Justice




                                                8
